07/07/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0137



                                       DA 21-0137
                                                                                FILED
 STATE OF MONTANA,                                                               JUL 0 7 2022
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
             Plaintiff and Appellee,                                            State of Montana



       v.                                                            ORDER

 SHELBY BRYAN RAGNER,

              Defendant and Appellant.


       Pursuant to Appellant's motion for extension of time to file his reply brief, and good
cause appearing,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until August 13, 2022, within which to file his reply brief.
       No further extenV will be granted.
      DATED this- 3-,     day of July, 2022.
                                                  For the Court,




                                                                Chief Justice